 

Exhibit 10.1

 

Execution Version

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
5th day of October, 2020, by and among RMG Acquisition Corp., a Delaware
corporation (the “Issuer”), and the undersigned (“Subscriber” or “you”). Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Merger Agreement (as defined below and as in effect on
the date hereof).

 

WHEREAS, the Issuer, RMG Merger Sub, Inc., a wholly owned subsidiary of the
Issuer (the “Merger Sub”) and Romeo Systems, Inc., a Delaware corporation (the
“Company”), will, immediately following the execution of this Subscription
Agreement, enter into that certain Agreement and Plan of Merger, dated as of
October 5, 2020 (as amended, modified, supplemented or waived from time to time
in accordance with its terms, the “Merger Agreement”), pursuant to which, inter
alia, the Merger Sub will be merged with and into the Company, with the Company
surviving as a wholly owned subsidiary of the Issuer (the “Merger”), on the
terms and subject to the conditions set forth therein (the Merger, together with
the other transactions contemplated by the Merger Agreement, the
“Transactions”);

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer that number of (i) shares of the Issuer’s Class
A common stock, par value $0.0001 per share (the “Class A common stock”) set
forth on the signature page hereto (the “Shares”) for a purchase price of $10.00
per share, for the aggregate purchase price set forth on Subscriber’s signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price
therefor by or on behalf of Subscriber to the Issuer, all on the terms and
conditions set forth herein; and

 

WHEREAS, certain other “qualified institutional buyers” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or
“accredited investors” (within the meaning of Rule 501(a) under the Securities
Act) (each, an “Other Subscriber”) have, severally and not jointly, entered into
separate subscription agreements with the Issuer (the “Other Subscription
Agreements”), pursuant to which such Other Subscribers have agreed to purchase
Class A common stock on the Closing Date at the same per share purchase price as
the Subscriber, and the aggregate amount of securities to be sold by the Issuer
pursuant to this Subscription Agreement and the Other Subscription Agreements
equals, as of the date hereof, 15,000,000 shares of Class A common stock.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                  Subscription. Subject to the terms and conditions hereof, at
the Closing, Subscriber hereby agrees to subscribe for and purchase, and the
Issuer hereby agrees to issue and sell to Subscriber, upon the payment of the
Purchase Price, the Shares (such subscription and issuance, the “Subscription”).

 



 

 

 

2.                  Representations, Warranties and Agreements.

 

2.1              Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Shares to Subscriber, Subscriber hereby
represents and warrants to the Issuer and acknowledges and agrees with the
Issuer as follows:

 

2.1.1                    If Subscriber is not an individual, Subscriber has been
duly formed or incorporated and is validly existing and in good standing under
the laws of its jurisdiction of incorporation or formation, with power and
authority to enter into, deliver and perform its obligations under this
Subscription Agreement. If Subscriber is an individual, Subscriber has the
authority to enter into, deliver and perform its obligations under this
Subscription Agreement.

 

2.1.2                    If Subscriber is not an individual, this Subscription
Agreement has been duly authorized, validly executed and delivered by
Subscriber. If Subscriber is an individual, the signature on this Subscription
Agreement is genuine, and Subscriber has legal competence and capacity to
execute the same. Assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Issuer, this Subscription Agreement is the
valid and binding obligation of Subscriber and is enforceable against Subscriber
in accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 

2.1.3                    The execution, delivery and performance by Subscriber
of this Subscription Agreement and the consummation of the transactions
contemplated herein do not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Subscriber or any of its
subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, lease, license or other agreement or instrument to which
Subscriber or any of its subsidiaries is a party or by which Subscriber or any
of its subsidiaries is bound or to which any of the property or assets of
Subscriber or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the Subscriber’s ability to enter
into and timely perform its obligations under this Subscription Agreement (a
“Subscriber Material Adverse Effect”), (ii) if Subscriber is not an individual,
result in any violation of the provisions of the organizational documents of
Subscriber or any of its subsidiaries or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over Subscriber or any
of its subsidiaries or any of their respective properties that would reasonably
be expected to have a Subscriber Material Adverse Effect.

 

2.1.4                    Subscriber (i) is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) or an institutional “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act)
satisfying the applicable requirements set forth on Schedule I, (ii) is
acquiring the Shares only for its own account and not for the account of others,
or if Subscriber is subscribing for the Shares as a fiduciary or agent for one
or more investor accounts, each owner of such account is a “qualified
institutional buyer” or an institutional “accredited investor” and Subscriber
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations, warranties
and agreements herein on behalf of each owner of each such account and (iii) is
not acquiring the Shares with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act (and shall
provide the requested information on Schedule I following the signature page
hereto). Subscriber acknowledges that the offering meets the exemptions from
filing under FINRA Rule 5123(b)(1)(C) or (J).

 



- 2 -

 

 

2.1.5                    Subscriber understands that the Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act. Subscriber understands that the Shares may not be resold,
transferred, pledged or otherwise disposed of by Subscriber absent an effective
registration statement under the Securities Act, except (i) to the Issuer or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur solely outside the United States within the meaning of Regulation S under
the Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book entries
representing the Shares shall contain a legend to such effect. Subscriber
acknowledges that the Shares will not be eligible for resale pursuant to Rule
144A promulgated under the Securities Act. Subscriber understands and agrees
that the Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

2.1.6                    Subscriber understands and agrees that Subscriber is
purchasing the Shares directly from the Issuer. Subscriber further acknowledges
that there have been no representations, warranties, covenants or agreements
made to Subscriber by the Issuer, the Company or any of their respective
affiliates, officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements expressly set forth in
this Subscription Agreement, and Subscriber is not relying on any
representations, warranties or covenants other than those expressly set forth in
this Subscription Agreement.

 

2.1.7                    Subscriber represents and warrants that its acquisition
and holding of the Shares will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal Revenue
Code of 1986, as amended, or any applicable similar law.

 

2.1.8                    In making its decision to purchase the Shares,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber and the Issuer’s representations, warranties and agreements
in Section 2.2 hereof. Without limiting the generality of the foregoing,
Subscriber has not relied on any statements or other information provided by
anyone other than the Issuer concerning the Issuer or the Shares or the offer
and sale of the Shares. Subscriber acknowledges and agrees that Subscriber has
received access to and has had an adequate opportunity to review, such financial
and other information as Subscriber deems necessary in order to make an
investment decision with respect to the Shares, including with respect to the
Issuer, the Company and the Transactions and made its own assessment and is
satisfied concerning the relevant tax and other economic considerations relevant
to the Subscriber’s investment in the Shares. Subscriber acknowledges that it
has reviewed the documents made available to the Subscriber by the Company.
Subscriber represents and agrees that Subscriber and Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as Subscriber and such Subscriber’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. Subscriber acknowledges that Morgan Stanley
& Co. LLC (the “Placement Agent”) and its respective directors, officers,
employees, representatives and controlling persons have not prepared any
disclosure or offering document in connection with the offer and sale of the
Shares and have made no independent investigation with respect to the Issuer,
the Company or the Shares or the accuracy, completeness or adequacy of any
information supplied to the Subscriber by the Issuer or the Company. The
Subscriber acknowledges that it has not relied on any statements or other
information provided by the Placement Agent or any of the Placement Agent’s
affiliates with respect to its decision to invest in the Shares, including
information related to the Issuer, the Company, the Shares and the offer and
sale of the Shares. Subscriber further acknowledges that the information
provided to Subscriber is preliminary and subject to change.

 



- 3 -

 

 

2.1.9                    Subscriber became aware of this offering of the Shares
solely by means of direct contact from either the Placement Agent or the Issuer
as a result of a pre-existing substantive relationship (as interpreted in
guidance from the Securities and Exchange Commission (the “Commission”) under
the Securities Act) with the Issuer or its representatives, and the Shares were
offered to Subscriber solely by direct contact between Subscriber and the
Placement Agent or the Issuer. Subscriber did not become aware of this offering
of the Shares, nor were the Shares offered to Subscriber, by any other means.
Subscriber acknowledges that the Placement Agent has not acted as its financial
advisor or fiduciary. Subscriber acknowledges that the Shares (i) were not
offered by any form of general solicitation or general advertising, including
methods described in section 502(c) of Regulation D under the Securities Act and
(ii) are not being offered in a manner involving a public offering under, or in
a distribution in violation of, the Securities Act, or any state securities
laws.

 

2.1.10                Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.
Subscriber understands and acknowledges that (A) it (i) is a sophisticated
investor, experienced in investing in private equity transactions and capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities
and (iii) has exercised independent judgment in evaluating our participation in
the purchase of the Shares and (B) the purchase and sale of the Shares hereunder
meets the exemptions from filing under FINRA Rule 5123(b)(1)

 

2.1.11                Alone, or together with any professional advisor(s),
Subscriber represents and acknowledges that Subscriber has adequately analyzed
and fully considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 



- 4 -

 

 

2.1.12                Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of an investment in the
Shares.

 

2.1.13                Subscriber represents and warrants that Subscriber is not
(i) a person or entity named on the List of Specially Designated Nationals and
Blocked Persons, the Executive Order 13599 List, the Foreign Sanctions Evaders
List, or the Sectoral Sanctions Identification List, each of which is
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or any other Executive Order issued by the President of the United
States and administered by OFAC (collectively, “OFAC Lists”), (ii) owned or
controlled by, or acting on behalf of, a person, that is named on an OFAC List;
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine, or any other country or territory embargoed or subject
to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank. Subscriber agrees to provide law enforcement agencies, if
requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed to ensure compliance with OFAC-administered
sanctions programs, including for the screening of its investors against the
OFAC Lists. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Shares were legally
derived.

 

2.1.14                If Subscriber is an employee benefit plan that is subject
to Title I of ERISA, a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code or an employee benefit
plan that is a governmental plan (as defined in section 3(32) of ERISA), a
church plan (as defined in section 3(33) of ERISA), a non-U.S. plan (as
described in section 4(b)(4) of ERISA) or other plan that is not subject to the
foregoing but may be subject to provisions under any other federal, state,
local, non-U.S. or other laws or regulations that are similar to such provisions
of ERISA or the Code (collectively, “Similar Laws”), or an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement (each, a “Plan”) subject to the fiduciary or prohibited
transaction provisions of ERISA or section 4975 of the Code, Subscriber
represents and warrants that neither Issuer, nor any of its respective
affiliates (the “Transaction Parties”) has acted as the Plan’s fiduciary, or has
been relied on for advice, with respect to its decision to acquire and hold the
Shares, and none of the Transaction Parties shall at any time be relied upon as
the Plan’s fiduciary with respect to any decision to acquire, continue to hold
or transfer the Shares.

 



- 5 -

 

 

2.1.15                Except as expressly disclosed in a Schedule 13D or
Schedule 13G (or amendments thereto) filed by such Subscriber with the
Commission with respect to the beneficial ownership of the Company’s common
stock prior to the date hereof, Subscriber is not currently (and at all times
through Closing will refrain from being or becoming) a member of a “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any successor
provision) acting for the purpose of acquiring, holding or disposing of equity
securities of the Issuer (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act).

 

2.1.16                No foreign person (as defined in 31 C.F.R. Part 800.224)
in which the national or subnational governments of a single foreign state have
a substantial interest (as defined in 31 C.F.R. Part 800.244) will acquire a
substantial interest in the Issuer as a result of the purchase and sale of
Shares hereunder such that a declaration to the Committee on Foreign Investment
in the United States would be mandatory under 31 C.F.R. Part 800.401, and no
foreign person will have control (as defined in 31 C.F.R. Part 800.208) over the
Issuer from and after the Closing as a result of the purchase and sale of Shares
hereunder.

 

2.1.17                On each date the Purchase Price would be required to be
funded to the Issuer pursuant to Section 3.1, Subscriber will have sufficient
immediately available funds to pay the Purchase Price pursuant to Section 3.1.

 

2.1.18                Subscriber acknowledges that it is not relying upon, and
has not relied upon, any statement, representation or warranty made by any
person, firm or corporation (including, without limitation, the Company, any of
its affiliates or any of its or their respective control persons, officers,
directors or employees), other than the representations and warranties of the
Issuer expressly set forth in this Subscription Agreement, in making its
investment or decision to invest in the Issuer. Subscriber agrees that neither
(i) any other Subscriber pursuant to this Subscription Agreement or any other
agreement related to the private placement of shares of the Issuer’s capital
stock (including the controlling persons, officers, directors, partners, agents
or employees of any such Subscriber) nor (ii) the Company, its affiliates or any
of their or their respective affiliates’ control persons, officers, directors,
partners, agents or employees, shall be liable to any other Subscriber pursuant
to this Subscription Agreement or any other agreement related to the private
placement of shares of the Issuer’s capital stock for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares hereunder.

 

2.2              Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Issuer hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1                    The Issuer has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the Delaware
General Corporation Law (“DGCL”), with corporate power and authority to own,
lease and operate its properties and conduct its business as presently conducted
and to enter into, deliver and perform its obligations under this Subscription
Agreement.

 



- 6 -

 

 

2.2.2                    The Shares have been duly authorized and, when issued
and delivered to Subscriber against full payment for the Shares in accordance
with the terms of this Subscription Agreement and registered with the Issuer’s
transfer agent, the Shares will be validly issued, fully paid and non-assessable
and will not have been issued in violation of or subject to any preemptive or
similar rights created under the Issuer’s amended and restated certificate of
incorporation or under the DGCL.

 

2.2.3                    This Subscription Agreement has been duly authorized,
executed and delivered by the Issuer and, assuming that this Subscription
Agreement constitutes the valid and binding obligation of Subscriber, is the
valid and binding obligation of the Issuer and is enforceable against it in
accordance with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and (ii)
principles of equity, whether considered at law or equity.

 

2.2.4                    The execution, delivery and performance of this
Subscription Agreement (including compliance by the Issuer with all of the
provisions hereof), issuance and sale of the Shares and the consummation of the
certain other transactions contemplated herein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Issuer pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Issuer is a party or by
which the Issuer is bound or to which any of the property or assets of the
Issuer is subject, which would reasonably be expected to have a material adverse
effect on the ability of the Issuer to enter into and timely perform its
obligations under this Subscription Agreement (a “Issuer Material Adverse
Effect”), (ii) result in any violation of the provisions of the organizational
documents of the Issuer or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
properties that would reasonably be expected to have an Issuer Material Adverse
Effect.

 

2.2.5                    The authorized capital shares of the Issuer as of the
date of this Subscription Agreement and as of immediately prior to the Closing
consists of (i) 100,000,000 shares of Class A common stock, par value $0.0001
per share (“Existing Class A Shares”); (ii) 10,000,000 shares of Class B common
stock, par value $0.0001 per share (“Existing Class B Shares” and together with
the Existing Class A Shares, the “Common Stock”); and (iii) 1,000,000 shares of
preferred stock, par value $0.0001 per share (“Preferred Shares”). As of the
date hereof: (i) no Preferred Shares are issued and outstanding; (ii) 23,000,000
Existing Class A Shares are issued and outstanding; (iii) 5,750,000 Existing
Class B Shares are issued and outstanding; and (iv) 12,266,666 warrants, each
exercisable to purchase one Existing Class A Share at $11.50 per share (the
“Warrants”) are outstanding.

 

2.2.6                    Assuming the accuracy of Subscriber’s representations
and warranties set forth in Section 2.1 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Issuer to Subscriber.

 



- 7 -

 

 

2.2.7                    The Issuer has made available to Subscriber (including
via the Commission’s EDGAR system) a true, correct and complete copy of each
form, report, statement, schedule, prospectus, proxy, registration statement and
other documents filed by the Issuer with the Commission prior to the date of
this Subscription Agreement (the “SEC Documents”) which SEC Documents, as of
their respective filing dates, complied in all material respects with the
requirements of the Exchange Act applicable to the SEC Documents and the rules
and regulations of the Commission promulgated thereunder applicable to the SEC
Documents. None of the SEC Documents filed under the Exchange Act, contained,
when filed or, if amended prior to the date of this Subscription Agreement, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Issuer makes no such representation or warranty with respect
to the proxy statement of the Issuer to be filed in connection with the approval
of the Merger Agreement by the shareholders of the Issuer (the “Proxy
Statement”) or any other information relating to the Company or any of its
affiliates included in any SEC Document or filed as an exhibit thereto. The
Issuer has timely filed each report, statement, schedule, prospectus, and
registration statement that the Issuer was required to file with the Commission
since its inception and through the date hereof. As of the date hereof, there
are no material outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the SEC Documents.

 

2.2.8                    The Issuer has provided Subscriber an opportunity to
ask questions regarding the Issuer and made available to Subscriber all the
information reasonably available to the Issuer that Subscriber has reasonably
requested to make an investment decision with respect to the Shares.

 

2.2.9                    Neither the Issuer, nor any person acting on its behalf
has, directly or indirectly, made any offers or sales of any Issuer security or
solicited any offers to buy any security under circumstances that would
adversely affect reliance by the Issuer on Section 4(a)(2) of the Securities Act
for the exemption from registration for the transactions contemplated hereby or
would require registration of the issuance of the Shares under the Securities
Act.

 

2.2.10                The Issuer has not entered into any subscription
agreement, side letter or similar agreement with any Other Subscriber or any
other investor in connection with such Other Subscriber’s or investor’s direct
or indirect investment in the Issuer other than (i) the Merger Agreement, (ii)
the Other Subscription Agreements and (iii) that certain Side Letter, dated the
date hereof, by and between the Issuer and Republic Services Alliance Group III,
Inc. The Other Subscription Agreements reflect the same Purchase Price as this
Subscription Agreement do not include terms or conditions that are materially
more advantageous to any other investor compared to the Subscriber.

 

2.2.11                Issuer acknowledges and agrees that, notwithstanding
anything herein to the contrary, the Shares may be pledged by Subscriber in
connection with a bona fide margin agreement, which shall not be deemed to be a
transfer, sale or assignment of the Shares hereunder, and Subscriber effecting a
pledge of Shares shall not be required to provide Issuer with any notice thereof
or otherwise make any delivery to Issuer pursuant to this Agreement. Issuer
hereby agrees to execute and deliver such documentation as a pledgee of the
Shares may reasonably request in connection with a pledge of the Shares to such
pledgee by Subscriber.

 



- 8 -

 

 

3.                  Settlement Date and Delivery.

 

3.1              Closing. The closing of the Subscription contemplated hereby
(the “Closing”) shall occur on the date of (the “Closing Date”), and immediately
prior to, the consummation of the Transactions. Upon written notice from (or on
behalf of) the Issuer to Subscriber (the “Closing Notice”) at least five (5)
Business Days prior to the date (the “Expected Date”) that the Issuer reasonably
expects all conditions to the closing of the Transactions to be satisfied,
Subscriber shall deliver to the Issuer at least two (2) Business Days prior to
the Closing Date, the Purchase Price for the Shares, by wire transfer of United
States dollars in immediately available funds to the account specified by the
Issuer in the Closing Notice, such funds to be held by the Issuer in escrow
until the Closing. Unless otherwise agreed by the Company in writing, the Issuer
shall deliver the Closing Notice at least four (4) Business Days prior to the
date of the Special Meeting. At the Closing, upon satisfaction (or, if
applicable, waiver) of the conditions set forth in this Section 3, the Issuer
shall deliver to Subscriber the Shares in book entry form, in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable. In the event the Closing does
not occur within 7 days of the Expected Date, the Issuer will return the
Purchase Price to the Subscriber within one (1) Business Day.

 

3.2              Conditions to Closing of the Issuer. The Issuer’s obligations
to sell and issue the Shares at the Closing are subject to the fulfillment or
(to the extent permitted by applicable law) written waiver, on or prior to the
Closing Date, of each of the following conditions:

 

3.2.1                    Representations and Warranties Correct. The
representations and warranties made by Subscriber in Section 2.1 hereof shall be
true and correct in all material respects when made (other than representations
and warranties that are qualified as to materiality or Subscriber Material
Adverse Effect, which representations and warranties shall be true and correct
in all respects) and shall be true and correct in all material respects on and
as of the Closing Date (unless they specifically speak as of another date in
which case they shall be true and correct in all material respects as of such
date) (other than representations and warranties that are qualified as to
materiality or Subscriber Material Adverse Effect, which representations and
warranties shall be true and correct in all respects), with the same force and
effect as if they had been made on and as of said date, but in each case without
giving effect to consummation of the Transactions.

 

3.2.2                    Closing of the Transactions. The Transactions set forth
in the Merger Agreement shall have been or will be consummated substantially
concurrently with the Closing.

 

3.2.3                    Legality. There shall not be in force any order,
judgment, injunction, decree, writ, stipulation, determination or award, in each
case, entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 



- 9 -

 

 

3.2.4                    Performance and Compliance under Subscription
Agreement. Subscriber shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing, except where the failure of such performance or compliance
would not or would not reasonably be expected to prevent, materially delay, or
materially impair the ability of the Issuer to consummate the closing of the
Transactions.

 

3.3              Conditions to Closing of Subscriber. Subscriber’s obligation to
purchase the Shares at the Closing is subject to the fulfillment or (to the
extent permitted by applicable law) written waiver, on or prior to the Closing
Date, of each of the following conditions:

 

3.3.1                    Issuer Material Adverse Effect. From and after the date
hereof, there shall not have occurred an Issuer Material Adverse Effect.

 

3.3.2                    Representations and Warranties Correct. The
representations and warranties made by the Issuer in Section 2.2 hereof shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Issuer Material Adverse
Effect, which representations and warranties shall be true and correct in all
respects) on and as of the Closing Date (unless they specifically speak as of
another date in which case they shall be true and correct in all material
respects as of such date) with the same force and effect as if they had been
made on and as of said date, but in each case without giving effect to
consummation of the Transactions; provided, that in the event this condition
would otherwise fail to be satisfied as a result of a breach of one or more of
the representations and warranties of the Issuer contained in this Subscription
Agreement and the facts underlying such breach would also cause a condition to
the Issuer’s obligations under the Merger Agreement to fail to be satisfied,
this condition shall nevertheless be deemed satisfied in the event the Company
waives such condition with respect to such breach under the Merger Agreement.

 

3.3.3                    Closing of the Transactions. The Transactions set forth
in the Merger Agreement shall have been or will be consummated substantially
concurrently with the Closing.

 

3.3.4                    Legality. There shall not be in force any order,
judgment, injunction, decree, writ, stipulation, determination or award, in each
case, entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3.5                    Timing. The Closing and the Closing (as defined in the
Merger Agreement as in effect on the date hereof) shall each have occurred on or
before the Termination Date (as defined in the Merger Agreement).

 

3.3.6                    Listing. The Acquiror Common Stock comprising part of
the Merger Consideration to be issued pursuant to this Agreement, the Shares,
and the Acquiror Common Stock underlying the Exchanged Options and the Exchanged
Warrants shall have been approved for listing on the Nasdaq or the NYSE, subject
only to official notice of issuance thereof.

 

3.3.7                    Performance and Compliance under Subscription
Agreement. The Issuer shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing, except where the failure of such performance or compliance
would not or would not reasonably be expected to prevent, materially delay, or
materially impair the ability of the Issuer to consummate the closing of the
Transactions.

 



- 10 -

 

 

3.3.8                    No Amendment. No amendment, modification or waiver of
the Merger Agreement shall have occurred that would reasonably be expected to
materially and adversely affect the economic benefits that Subscriber or the
Issuer would reasonably expect to receive under this Subscription Agreement,
including, without limitation, any material amendment or waiver of any
representation or covenant of the Issuer or the Company relating to the
financial position or outstanding indebtedness of the Issuer of the Company.

 

3.3.9                    Available Cash. The Available Closing Date Cash shall
be equal to or in excess of $150,000,000.

 

3.4              Further Assurances. At the Closing, the parties hereto shall
make reasonable efforts to execute and deliver such additional documents and
take such additional actions as the parties reasonably may deem to be necessary
in order to consummate the Subscription as contemplated by this Subscription
Agreement.

 

4.                  Registration Statement.

 

4.1              The Issuer agrees that, within twenty (20) calendar days after
the consummation of the Transactions (the “Filing Date”), the Issuer will file
with the Commission (at the Issuer’s sole cost and expense) a registration
statement registering the resale of the Shares and any other shares of Class A
Common Stock held by the Subscriber or any of its affiliates (the “Registration
Statement”), and the Issuer shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof, but no later than the earlier of (i) the 45th calendar day
(or 60th calendar day if the Commission notifies the Issuer that it will
“review” the Registration Statement) following the Closing and (ii) the 10th
Business Day after the date the Issuer is notified (orally or in writing,
whichever is earlier) by the Commission that the Registration Statement will not
be “reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include such shares in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Issuer such information regarding Subscriber and
its afiiliates , the securities of the Issuer held by Subscriber and its
affiliates and the intended method of disposition of the Shares as shall be
reasonably requested by the Issuer to effect the registration of the Shares, and
Subscriber and such affiliates shall execute such documents in connection with
such registration as the Issuer may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Issuer
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period or as
permitted hereunder but for no longer than 90 days in any calendar year;
provided, further, that the Subscriber and its affiliates will be indemnified by
the Issuer for any liability arising from any material misstatements or
omissions in the registration statement except to the extent such misstatement
or omission arises from the information specifically provided by Subscriber for
inclusion in the Registration Statement. For purposes of clarification, any
failure by the Issuer to file the Registration Statement by the Filing Date or
to effect such Registration Statement by the Effectiveness Date shall not
otherwise relieve the Issuer of its obligations to file or effect the
Registration Statement as set forth above in this Section 4.

 



- 11 -

 

 

4.2              In the case of the registration effected by the Issuer pursuant
to this Subscription Agreement, the Issuer shall, upon reasonable request,
inform Subscriber as to the status of such registration. At its expense the
Issuer shall:

 

4.2.1                    except for such times as the Issuer is permitted
hereunder to suspend the use of the prospectus forming part of a Registration
Statement, use its commercially reasonable efforts to keep such registration,
and any qualification, exemption or compliance under state securities laws which
the Issuer determines to obtain, continuously effective with respect to
Subscriber, and to keep the applicable Registration Statement or any subsequent
shelf registration statement free of any material misstatements or omissions,
until the earlier of the following: (i) Subscriber ceases to hold any Shares,
(ii) the date all Shares held by Subscriber who are not affiliates of the Issuer
may be sold without restriction under Rule 144, including without limitation,
any volume and manner of sale restrictions and without the requirement for the
Issuer to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), and (iii) two years from the
Effectiveness Date of the Registration Statement;

 

4.2.2                    advise Subscriber within five (5) Business Days:

 

(a)               when a Registration Statement or any post-effective amendment
thereto has become effective;

 

(b)               of the issuance by the Commission of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for such purpose;

 

(c)               of the receipt by the Issuer of any notification with respect
to the suspension of the qualification of the Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(d)               subject to the provisions in this Subscription Agreement, of
the occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(a) through (d) above constitutes material, nonpublic information regarding the
Issuer;

 

4.2.3                    use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 



- 12 -

 

 

4.2.4                    upon the occurrence of any event contemplated in
Section 4.2.2(d), except for such times as the Issuer is permitted hereunder to
suspend, and has suspended, the use of a prospectus forming part of a
Registration Statement, the Issuer shall use its commercially reasonable efforts
to as soon as reasonably practicable prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Shares included therein, such prospectus will not include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

4.2.5                    use its commercially reasonable efforts to cause all
Shares to be listed on each securities exchange or market, if any, on which the
Issuer’s Class A common stock is then listed; and

 

4.3              Notwithstanding anything to the contrary in this Subscription
Agreement, the Issuer shall be entitled to delay or postpone the effectiveness
of the Registration Statement, and from time to time to require Subscriber not
to sell under the Registration Statement or to suspend the effectiveness
thereof, if the negotiation or consummation of a transaction by the Issuer or
its subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Issuer’s board of directors reasonably believes, upon
the advice of legal counsel (which may be in-house legal counsel), would require
additional disclosure by the Issuer in the Registration Statement of material
information that the Issuer has a bona fide business purpose for keeping
confidential and the non-disclosure of which in the Registration Statement would
be expected, in the reasonable determination of the Issuer’s board of directors,
upon the advice of legal counsel (which may be in-house legal counsel), to cause
the Registration Statement to fail to comply with applicable disclosure
requirements (each such circumstance, a “Suspension Event”); provided, however,
that the Issuer may not delay or suspend the Registration Statement on more than
three occasions or for more than sixty (60) consecutive calendar days, or more
than one hundred and twenty (120) total calendar days, in each case during any
twelve-month period. Upon receipt of any written notice from the Issuer of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer unless otherwise required by law or subpoena. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Shares in Subscriber’s possession; provided, however, that this obligation to
deliver or destroy all copies of the prospectus covering the Shares shall not
apply (i) to the extent Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



- 13 -

 

 

5.                  Termination. This Subscription Agreement shall terminate and
be void and of no further force and effect, and all rights and obligations of
the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof, upon the earlier to occur of (i) such date and
time as the Merger Agreement is validly terminated in accordance with its terms,
(ii) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement, (iii) the Issuer’s notification to
Subscriber in writing that it has abandoned its plans to move forward with the
Transactions and/or terminates Subscriber’s obligations with respect to the
Subscription without the delivery of the Shares having occurred, (iv) if any of
the conditions to Closing set forth in Section 3.2 or Section 3.3 are not
satisfied on or prior to the Closing Date and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated at
the Closing or (v) at the election of Subscriber, on or after the date that is
270 days after the date hereof if the Closing has not occurred on or prior to
such date; provided, that nothing herein will relieve any party from liability
for any willful breach hereof prior to the time of termination, and each party
will be entitled to any remedies at law or in equity to recover losses,
liabilities or damages arising from such breach. The Issuer shall promptly
notify Subscriber of the termination of the Merger Agreement promptly after the
termination of such agreement.

 

6.                  Miscellaneous.

 

6.1              Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

6.1.1                    Subscriber acknowledges that the Issuer, the Company,
the Placement Agent and others will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Closing, Subscriber agrees to promptly notify the Issuer
and the Company if any of the acknowledgments, understandings, agreements,
representations and warranties made by Subscriber set forth herein are no longer
accurate in all material respects. Subscriber further acknowledges and agrees
that the Placement Agent is a third-party beneficiary of the representations and
warranties of the Subscriber contained in Section 2.1.4, Section 2.1.8, Section
2.1.9 and Section 2.1.10 of this Subscription Agreement to the extent such
representations and warranties relate to the Placement Agent.

 

6.1.2                    Each of the Issuer, Subscriber and the Company is
entitled to rely upon this Subscription Agreement and is irrevocably authorized
to produce this Subscription Agreement or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

6.1.3                    The Issuer may request from Subscriber such additional
information as the Issuer may deem necessary to evaluate the eligibility of
Subscriber to acquire the Shares, and Subscriber shall promptly provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures; provided,
that, Issuer agrees to keep any such information provided by Subscriber
confidential.

 



- 14 -

 

 

6.1.4                    Each party shall pay all of its own expenses in
connection with this Subscription Agreement and the transactions contemplated
herein.

 

6.1.5                    Each of Subscriber and the Issuer shall take, or cause
to be taken, all actions and do, or cause to be done, all things necessary,
proper or advisable to consummate the transactions contemplated by this
Subscription Agreement on the terms and conditions described therein no later
than immediately prior to the consummation of the Transactions.

 

6.2              Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) Business Days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)       if to Subscriber, to such address or addresses set forth on the
signature page hereto;

 

(ii)       if to the Issuer, to:

 

RMG Acquisition Corp.

50 West Street, Suite 40 C

New York, New York 10006

Attn: Philip Kassin

E-mail: pkassin@rmginvestments.com

 

with a required copy (which copy shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: David S. Allinson; Ryan J. Maierson

E-mail: david.allinson@lw.com; ryan.maierson@lw.com

 

(iii)       if to the Company, to:

 

Romeo Systems, Inc.

4380 Ayers Avenue

Vernon, California 90058

Attention: Michael Patterson

E-mail: mwp@romeopower.com

 



- 15 -

 

 

With a copy (which will not constitute notice) to:

 

Paul Hastings LLP

1999 Avenue of the Stars

Los Angeles, California 90067

Attention: David M. Hernand

E-mail: davidhernand@paulhastings.com

 

6.3              Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

6.4              Modifications and Amendments. This Subscription Agreement may
not be amended, modified, supplemented or waived (i) except by an instrument in
writing, signed by the party against whom enforcement of such amendment,
modification, supplement or waiver is sought and (ii) without the prior written
consent of the Issuer and the Company.

 

6.5              Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the parties hereunder (including
Subscriber’s rights to purchase the Shares) may be transferred or assigned
without the prior written consent of each of the other parties hereto (other
than the Shares acquired hereunder, if any, and then only in accordance with
this Subscription Agreement).

 

6.6              Benefit.

 

6.6.1                    Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns. Notwithstanding the foregoing, the
Company is an express third-party beneficiary of Section 6.4.

 

6.6.2                    Each of the Issuer and Subscriber acknowledges and
agrees that (a) this Subscription Agreement is being entered into in order to
induce the Company to execute and deliver the Merger Agreement and without the
representations, warranties, covenants and agreements of the Issuer and
Subscriber hereunder, the Company would not enter into the Merger Agreement, (b)
each representation, warranty, covenant and agreement of the Issuer and
Subscriber hereunder is being made also for the benefit of the Company, and (c)
the Company may directly enforce (including by seeking an action for specific
performance, injunctive relief or other equitable relief, including to cause the
Purchase Price to be paid and the Closing to occur) each of the covenants and
agreements of each of the Issuer and Subscriber under this Subscription
Agreement.

 



- 16 -

 

 

 

6.7              Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the Laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 

6.8              Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each party
hereby waives, and shall not assert as a defense in any legal dispute, that (i)
such person is not personally subject to the jurisdiction of the Chosen Courts
for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each Party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 6.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 6.8, a party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 

6.9              Severability. If any provision of this Subscription Agreement
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 



- 17 -

 

 

6.10          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.11          Remedies.

 

6.11.1                The parties agree that irreparable damage would occur if
this Subscription Agreement was not performed or the Closing is not consummated
in accordance with its specific terms or was otherwise breached and that money
damages or other legal remedies would not be an adequate remedy for any such
damage. It is accordingly agreed that the parties hereto shall be entitled to
equitable relief, including in the form of an injunction or injunctions, to
prevent breaches or threatened breaches of this Subscription Agreement and to
enforce specifically the terms and provisions of this Subscription Agreement in
an appropriate court of competent jurisdiction as set forth in Section 6.8, this
being in addition to any other remedy to which any party is entitled at law, in
equity, in contract, in tort or otherwise, including money damages.  The right
to specific enforcement shall include the right of the Issuer or the Company to
cause Subscriber and the right of the Company to cause the Issuer to cause the
transactions contemplated hereby to be consummated on the terms and subject to
the conditions and limitations set forth in this Subscription Agreement. The
parties hereto further agree (i) to waive any requirement for the security or
posting of any bond in connection with any such equitable remedy, (ii) not to
assert that a remedy of specific enforcement pursuant to this Section 6.11 is
unenforceable, invalid, contrary to applicable law or inequitable for any reason
and (iii) to waive any defenses in any action for specific performance,
including the defense that a remedy at law would be adequate.  In connection
with any Action for which the Company is being granted an award of money
damages, each of the Issuer and Subscriber agrees that such damages, to the
extent payable by such party, shall include, without limitation, damages related
to the consideration that is or was to be paid to the Company or its
equityholders under the Merger Agreement and/or Subscription Agreement and such
damages are not limited to an award of out-of-pocket fees and expenses related
to the Merger Agreement and Subscription Agreement.

 

6.11.2                The parties acknowledge and agree that this Section 6.11
is an integral part of the transactions contemplated hereby and without that
right, the parties hereto would not have entered into this Subscription
Agreement.

 

6.11.3                In any dispute arising out of or related to this
Subscription Agreement, or any other agreement, document, instrument or
certificate contemplated hereby, or any transactions contemplated hereby or
thereby, the applicable adjudicating body shall award to the prevailing party,
if any, the reasonable and documented out-of-pocket costs and attorneys’ fees
reasonably incurred by the prevailing party in connection with the dispute and
the enforcement of its rights under this Subscription Agreement or any other
agreement, document, instrument or certificate contemplated hereby and, if the
adjudicating body determines a party to be the prevailing party under
circumstances where the prevailing party won on some but not all of the claims
and counterclaims, the adjudicating body may award the prevailing party an
appropriate percentage of the costs and attorneys’ fees reasonably incurred by
the prevailing party in connection with the adjudication and the enforcement of
its rights under this Subscription Agreement or any other agreement, document,
instrument or certificate contemplated hereby or thereby.

 



- 18 -

 

 

6.12          Survival of Representations and Warranties. All representations
and warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Transactions, all
representations, warranties, covenants and agreements of the parties hereunder
shall survive the consummation of the Transactions and remain in full force and
effect.

 

6.13          No Broker or Finder. Each of the Issuer and Subscriber each
represents and warrants to the other parties hereto that no broker, finder or
other financial consultant has acted on its behalf in connection with this
Subscription Agreement or the transactions contemplated hereby in such a way as
to create any liability on any other party hereto. Each of the Issuer and
Subscriber agrees to indemnify and save the other parties hereto harmless from
any claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of such party and to bear the cost of legal expenses incurred in
defending against any such claim.

 

6.14          Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15          Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

6.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant. All references
in this Subscription Agreement to numbers of shares, per share amounts and
purchase prices shall be appropriately adjusted to reflect any stock split,
stock dividend, stock combination, recapitalization or the like occurring after
the date hereof.

 



- 19 -

 

 

6.17          Mutual Drafting. This Subscription Agreement is the joint product
of the parties hereto and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and shall not be
construed for or against any party hereto.

 

6.18          Cleansing Statement; Consent to Disclosure. (a) The Issuer shall,
by 9:00 a.m., New York City time, by the fourth (4th) Business Day immediately
following the date of this Subscription Agreement, issue one (1) or more press
releases or file with the Commission a Current Report on Form 8-K disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements and the Transactions (collectively, the “Disclosure
Document”). From and after the issuance of the Disclosure Document, to the
Issuer’s knowledge, Subscriber shall not be in possession of any material,
non-public information received from the Issuer or any of its officers,
directors or employees relating to the transactions contemplated by this
Subscription Agreement, and the Subscriber shall no longer be subject to any
confidentiality or similar obligations under any current agreement, whether
written or oral with Issuer or any of its affiliates, relating to the
transactions contemplated by this Subscription Agreement.

 

(b)               Subscriber hereby consents to the publication and disclosure
in any press release issued by the Issuer or the Company or Form 8-K filed by
the Issuer with the SEC in connection with the execution and delivery of the
Merger Agreement and the Proxy Statement (and, as and to the extent otherwise
required by the federal securities laws or the SEC or any other securities
authorities, any other documents or communications provided by the Issuer or the
Company to any Governmental Authority or to securityholders of the Issuer) of
Subscriber’s identity and beneficial ownership of Covered Shares and the nature
of Subscriber’s commitments, arrangements and understandings under and relating
to this Subscription Agreement and, if deemed appropriate by the Issuer or the
Company, a copy of this Subscription Agreement. Subscriber will promptly provide
any information reasonably requested by the Issuer or the Company for any
regulatory application or filing made or approval sought in connection with the
Transactions (including filings with the Commission). Notwithstanding anything
in this Subscription Agreement to the contrary, the Issuer shall not publicly
disclose the name of Subscriber or any of its affiliates, or include the name of
Subscriber or any of its affiliates in any press release or in any filing with
the Commission or any regulatory agency or trading market, without the prior
written consent of Subscriber, except to the extent such disclosure is required
by law.

 



- 20 -

 

 

7.                  Trust Account Waiver. Notwithstanding anything to the
contrary set forth herein, Subscriber acknowledges that it has read the
Investment Management Trust Agreement, dated as of February 7, 2019, by and
between the Issuer and Continental Stock Transfer & Trust Company, a New York
corporation, and understands that the Issuer has established the trust account
described therein (the “Trust Account”) for the benefit of the Issuer’s public
stockholders and that disbursements from the Trust Account are available only in
the limited circumstances set forth therein. Subscriber further acknowledges and
agrees that the Issuer’s sole assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
that substantially all of these proceeds have been deposited in the Trust
Account for the benefit of its public stockholders. Accordingly, Subscriber (on
behalf of itself and its affiliates) hereby waives any past, present or future
claim of any kind arising out of this Agreement against, and any right to
access, the Trust Account, any trustee of the Trust Account and the Issuer to
collect from the Trust Account any monies that may be owed to them by the Issuer
or any of its affiliates for any reason whatsoever, and will not seek recourse
against the Trust Account at any time for any reason whatsoever, including,
without limitation, for any knowing and intentional material breach by any of
the parties to this Subscription Agreement of any of its representations or
warranties as set forth in this Subscription Agreement, or such party’s material
breach of any of its covenants or other agreements set forth in this
Subscription Agreement, which material breach constitutes, or is a consequence
of, a purposeful act or failure to act by such party with the knowledge that the
taking of such act or failure to take such act would cause a material breach of
this Subscription Agreement; provided, however, that nothing in this Section 7
shall be deemed to limit Subscriber’s right, title, interest, or claim to the
Trust Account by virtue of such Subscriber’s record or beneficial ownership of
securities of the Issuer acquired by any means other than pursuant to this
Subscription Agreement, including any redemption right with respect to any such
securities of the Issuer. This Section 7 shall survive the termination of this
Subscription Agreement for any reason.

 

[Signature Page Follows]

 



- 21 -

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above.

 

  ISSUER:       RMG Acquisition Corp.       By:       Name:     Title:

 



- 22 -

 

 

Accepted and agreed this 5th day of October, 2020.    

 

SUBSCRIBER:

 

Signature of Subscriber:

 

 

 

 

Signature of Joint Subscriber, if applicable:



      By:   By: N/A      Name:     Name:   Title:     Title:  



 

      Date:  October 5, 2020     Name of Subscriber:   Name of Joint Subscriber,
if applicable:         N/A (Please print. Please indicate name and capacity of
person signing above)   (Please Print. Please indicate name and capacity of
person signing above)



  Name in which securities are to be registered     (if different from the name
of Subscriber listed     directly above):      

 

Email Address:        

 

If there are joint investors, please check one: N/A           ¨  Joint Tenants
with Rights of Survivorship     ¨  Tenants-in-Common     ¨  Community Property  
 

 

Subscriber’s EIN:     Joint Subscriber’s EIN: N/A  

 

Business Address-Street:   Mailing Address-Street (if different):          

 

      City, State, Zip:     City, State, Zip:  

 

Attn:     Attn:  

 

Telephone No.:     Telephone No.:   Facsimile No.:     Facsimile No.:  

  





 

 

Aggregate Number of Shares subscribed for:

__________________________



 



 

Aggregate Purchase Price: $______________ 

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds, to be held in escrow until the Closing, to the account
specified by the Issuer in the Closing Notice. 

 





 

 

SCHEDULE I
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”)) (a “QIB”) and have
marked and initialed the appropriate box on the following pages indicating the
provision under which we qualify as a QIB.

 

2.¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

1.¨ We are an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act or an entity in which all of the equity holders
are institutional accredited investors) and have marked and initialed the
appropriate box on the following pages indicating the provision under which we
qualify as an institutional “accredited investor.”

 

2.¨ We are not a natural person.

 

*** AND ***

 

C.AFFILIATE STATUS (Please check the applicable box)

SUBSCRIBER:

 

¨is:

 

¨is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 





 

 

The Subscriber is a “qualified institutional buyer” (within the meaning of Rule
144A under the Securities Act) if it is an entity that meets any one of the
following categories at the time of the sale of securities to the Subscriber
(Please check the applicable subparagraphs):

 

¨        The Subscriber is an entity that, acting for its own account or the
accounts of other qualified institutional buyers, in the aggregate owns and
invests on a discretionary basis at least $100 million in securities of issuers
that are not affiliated with the Subscriber and:

 

¨        is an insurance company as defined in section 2(a)(13) of the
Securities Act;

 

¨        is an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”), or any business development
company as defined in section 2(a)(48) of the Investment Company Act;

 

¨        is a Small Business Investment Company licensed by the US Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended (“Small Business Investment Act”);

 

¨        is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees;

 

¨        is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

 

¨        is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, of (b) employee
benefit plan within the meaning of Title I of the ERISA, except, in each case,
trust funds that include as participants individual retirement accounts or H.R.
10 plans;

 

¨        is a business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940, as amended (the “Investment Advisers Act”);

 

¨        is an organization described in section 501(c)(3) of the Internal
Revenue Code of 1986, as amended (the “Internal Revenue Code”), corporation
(other than a bank as defined in section 3(a)(2) of the Act, a savings and loan
association or other institution referenced in section 3(a)(5)(A) of the Act, or
a foreign bank or savings and loan association or equivalent institution),
partnership, or Massachusetts or similar business trust; or

 

¨        is an investment adviser registered under the Investment Advisers Act;

 

¨        The Subscriber is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), acting for its
own account or the accounts of other qualified institutional buyers, that in the
aggregate owns and invests on a discretionary basis at least $10 million of
securities of issuers that are not affiliated with the Subscriber;

 





 

 

¨     The Subscriber is a dealer registered pursuant to Section 15 of the
Exchange Act acting in a riskless principal transaction on behalf of a qualified
institutional buyer;

 

¨        The Subscriber is an investment company registered under the Investment
Company Act, acting for its own account or for the accounts of other qualified
institutional buyers, that is part of a family of investment companies1 which
own in the aggregate at least $100 million in securities of issuers, other than
issuers that are affiliated with Subscriber or are part of such family of
investment companies;

 

¨        The Subscriber is an entity, all of the equity owners of which are
qualified institutional buyers, acting for its own account or the accounts of
other qualified institutional buyers; or

 

¨      The Subscriber is a bank as defined in section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Securities Act, or any foreign bank or savings and
loan association or equivalent institution, acting for its own account or the
accounts of other qualified institutional buyers, that in the aggregate owns and
invests on a discretionary basis at least $100 million in securities of issuers
that are not affiliated with the Subscriber and that has an audited net worth of
at least $25 million as demonstrated in its latest annual financial statements,
as of a date not more than 16 months preceding the date of sale of securities in
the case of a US bank or savings and loan association, and not more than 18
months preceding the date of sale of securities for a foreign bank or savings
and loan association or equivalent institution. 

 

 



1 “Family of investment companies” means any two or more investment companies
registered under the Investment Company Act, except for a unit investment trust
whose assets consist solely of shares of one or more registered investment
companies, that have the same investment adviser (or, in the case of unit
investment trusts, the same depositor); provided that, (a) each series of a
series company (as defined in Rule 18f-2 under the Investment Company Act) shall
be deemed to be a separate investment company and (b) investment companies shall
be deemed to have the same adviser (or depositor) if their advisers (or
depositors) are majority-owned subsidiaries of the same parent, or if one
investment company’s adviser (or depositor) is a majority-owned subsidiary of
the other investment company’s adviser (or depositor)

 





 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the issuer reasonably believes comes within any of the
below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate
box(es) below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

 

¨Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨Any broker or dealer registered pursuant to section 15 of the Exchange Act;

 

¨Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

¨Any investment company registered under the Investment Company Act or a
business development company as defined in section 2(a)(48) of the Investment
Company Act;

 

¨Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act;

 

¨Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 





 

 

¨Any employee benefit plan within the meaning of Title I of the ERISA, if (i)
the investment decision is made by a plan fiduciary, as defined in section 3(21)
of ERISA, which is either a bank, a savings and loan association, an insurance
company, or a registered investment adviser, (ii) the employee benefit plan has
total assets in excess of $5,000,000 or, (iii) such plan is a self-directed
plan, with investment decisions made solely by persons that are “accredited
investors”;

 

¨Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act;

 

¨Any (i) corporation, limited liability company or partnership, (ii)
Massachusetts or similar business trust, or (iii) organization described in
section 501(c)(3) of the Internal Revenue Code, in each case that was not formed
for the specific purpose of acquiring the securities offered and that has total
assets in excess of $5,000,000;

 

¨Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D under the Securities Act; or

 

¨Any entity in which all of the equity owners are “accredited investors.”

  





 

 